DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Currently Claims 1, 3-13, and 15-22 are pending and prosecuted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, US Patent Publication 2015/0331538, in view of Kim et al., US Patent Publication 2015/0227238, henceforth known as Kim, and in further view of Du et al., US Patent Publication 2018/0173346, henceforth known as Du.

Regarding Claim 1, Hashida discloses a touch element (Abstract; a touch panel), comprising 
a first conductive pattern layer comprising a first conductive pattern, the first conductive pattern comprises a plurality of first parallel lines, wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below. As shown the drive electrode 40 comprises a plurality of parallel lines);

    PNG
    media_image1.png
    281
    631
    media_image1.png
    Greyscale

 and 
a second conductive pattern layer stacked on and insulated from the first conductive pattern layer (Figures 1 and 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 1), wherein the second conductive pattern layer comprises a second conductive pattern, the second conductive pattern comprises a second basic pattern(Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40), 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, coincides with the pattern of the plurality of sensing electrodes 50). 
However, Hashida does not explicitly disclose a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines,
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern.
Kim, US Patent Publication 2015/0227238, discloses a region in which the first and second electrode patterns 21 and 22 intersect with each other, the first and second unit mesh patterns 21a and 22a included in the first and second electrode patterns 21 and 22, respectively, may be formed in the same or similar pattern so as to correspond to each other. That is, the first and second unit mesh patterns 21a and 22a may be formed so as to match each other in a region in which the first and second electrode patterns 21 and 22 are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns 21 and 22 are overlapped with each other within a region in which the first and second electrode patterns 21 and 22 intersect with each other ([0044];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
	
However, the combination of Hashida and Kim doesn’t explicitly teach a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines.
Du et al., US Patent Publication 2018/0173346 discloses a touch sensor wherein the first conductive layer comprises of a first electrodes 110 and dummy electrodes 150 disposed between adjacent first electrodes 110 (a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern). As seen in Figure 4, the patterns for the dummy electrodes and the first electrodes each comprise of parallel lines (the first dummy pattern comprises a plurality of second parallel lines), but the patterns are distinguished from each other. Looking at Figure 4, the spacing between adjacent parallel lines of the first electrode 110 is less than the spacing between the adjacent parallel lines of the dummy electrodes 150 (a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines) (Figure 4; [0046];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida and Kim to further include the teachings of Du in order to provide a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines. The motivation to combine these analogous arts is because Du teaches that the use of dummy electrodes disposed between adjacent first electrodes allows for an improved optical uniformity (Du: Figure 4; [0046];)

Regarding Claim 3, The combination of Hashida, Kim, and Du teaches wherein an orthographic projection of the first conductive pattern layer without the first incremental pattern on the second conductive pattern layer interlaces with the pattern of the second conductive pattern layer (Hashida: Figure 9; [0067-0072]; Kim: [0044]; the orthographic projection of the “basic pattern” (because the first conductive pattern layer without the first incremental pattern is just the basic pattern) as described above, is considered to interlace with the pattern of the plurality of sensing electrodes 50).  

Regarding Claim 4, The combination of Hashida, Kim, and Du teaches wherein a combination comprising the pattern of the second conductive pattern layer and an orthographic projection of the first conductive pattern layer on the second conductive pattern layer is periodically distributed (Hashida: Figures 6-10; [0049-0062]; the examiner considers the depiction of Figure 9, to be a combination that comprises of both the pattern of the plurality of sensing electrodes 50 and an orthographic projection of the plurality of driving electrodes 40 on the sensing electrodes 50, where as seen in Figure 9, this combination shows it being “periodically distributed”).   

Regarding Claim 5, The combination of Hashida, Kim, and Du teaches wherein the first incremental pattern is a mesh (Hashida: Figures 3-5; [0033]; [0037]; the drive electrodes are mesh patterns).  

Regarding Claim 6, The combination of Hashida, Kim, and Du teaches wherein the second conductive pattern further comprises a second incremental pattern (Hashida: Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40), and a Page 4second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida: Figure 9; [0067-0072]; Kim: [0044]; the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).  

Regarding Claim 7, The combination of Hashida, Kim, and Du teaches the second orthographic projection of the second incremental pattern on the first conductive pattern layer overlaps with a portion of the first conductive pattern (Hashida: Figure 9; [0067-0072]; Kim: [0044];, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).  

Regarding Claim 8, The combination of Hashida, Kim, and Du teaches wherein the second incremental pattern is a mesh (Hashida: Figure 9; [0050]; [0055]; the sensing electrodes 50 are mesh patterns).  

Regarding Claim 9, The combination of Hashida, Kim, and Du teaches wherein a pattern of the first conductive pattern layer is same as the pattern of the second conductive pattern layer (Hashida: Figures 3-9; the pattern from the driving electrodes 40 and the sensing electrodes 50 are the same, as seen in the figures).

Regarding Claim 10, The combination of Hashida, Kim, and Du teaches wherein the first conductive pattern is configured to be a touch driving electrode (Hashida: Figure 3-5; [0032-0047]; a plurality of drive electrodes 40), and the second conductive pattern is configured to be a touch sensing electrode (Hashida: Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50).

Regarding Claim 11, The combination of Hashida, Kim, and Du teaches a touch substrate, comprising a base, and the touch element according to claim 1 on the base (Hashida: Figure 1; [0026-0027]; a touch panel 30 comprising of a drive substrate 33 or cover substrate 32).

Regarding Claim 12, The combination of Hashida, Kim, and Du teaches further comprising an insulating layer between the first conductive pattern layer and the second conductive pattern layer (Hashida: Figure 1; [0026-0027]; a sensing substrate 34 disposed between the drive and sense electrodes).  

Regarding Claim 15, Hashida disclose a method of manufacturing a touch substrate (Abstract; a touch panel), comprising:
forming a second conductive pattern layer (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 11 and 12;), and 
forming a first conductive pattern layer above the second conductive pattern layer (Figure 1 and 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to be above the sense electrodes 50, when the touch panel is flipped upside down from what is depicted in Figure 1),
a first conductive pattern layer comprises a first conductive pattern, the first conductive pattern comprises a plurality of first parallel lines, wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below. As shown the drive electrode 40 comprises a plurality of parallel lines); 
wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below), wherein the second conductive pattern layer comprises a second conductive pattern (Figures 6-10; [0049-0062]; the sensing electrodes 50 comprises of a “basic pattern” and an “incremental pattern” as described above with respect to the driving electrodes 40); and

    PNG
    media_image2.png
    281
    631
    media_image2.png
    Greyscale


 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 1 and 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of sensing electrodes 40, when the touch panel is flipped upside down from is depicted in Figure 1 ).
However, Hashida does not explicitly disclose the first conductive pattern layer comprises a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with a second basic pattern of the second conductive pattern.
Kim, US Patent Publication 2015/0227238, discloses a region in which the first and second electrode patterns 21 and 22 intersect with each other, the first and second unit mesh patterns 21a and 22a included in the first and second electrode patterns 21 and 22, respectively, may be formed in the same or similar pattern so as to correspond to each other. That is, the first and second unit mesh patterns 21a and 22a may be formed so as to match each other in a region in which the first and second electrode patterns 21 and 22 are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns 21 and 22 are overlapped with each other within a region in which the first and second electrode patterns 21 and 22 intersect with each other ([0044];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with a second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
However, the combination of Hashida and Kim doesn’t explicitly teach the first conductive pattern layer comprises a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines.
Du et al., US Patent Publication 2018/0173346 discloses a touch sensor wherein the first conductive layer comprises of a first electrodes 110 and dummy electrodes 150 disposed between adjacent first electrodes 110 (a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern). As seen in Figure 4, the patterns for the dummy electrodes and the first electrodes each comprise of parallel lines (the first dummy pattern comprises a plurality of second parallel lines), but the patterns are distinguished from each other. Looking at Figure 4, the spacing between adjacent parallel lines of the first electrode 110 is less than the spacing between the adjacent parallel lines of the dummy electrodes 150 (a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines) (Figure 4; [0046];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida and Kim to further include the teachings of Du in order to provide a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines. The motivation to combine these analogous arts is because Du teaches that the use of dummy electrodes disposed between adjacent first electrodes allows for an improved optical uniformity (Du: Figure 4; [0046];)

    

Regarding Claim 16, The combination of Hashida, Kim, and Du teaches wherein the forming the first conductive pattern layer above the second conductive pattern layer comprises: 
forming the first basic pattern and the first incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the drive electrode 40 is formed by etching metal thin film such as copper film or silver film formed on the surface of the drive substrate 33)

Regarding Claim 17, The combination of Hashida, Kim, and Du teaches wherein the second conductive pattern further a second incremental pattern (Hashida: Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern comprising of a basic pattern and an incremental pattern as shown below),

    PNG
    media_image3.png
    509
    334
    media_image3.png
    Greyscale

 and a second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida:  Figure 9; [0067-0072]; orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).   
wherein the forming the second conductive pattern layer comprises: forming the second basic pattern and the second incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the sensing electrode 50 is formed by etching metal thin film formed on the front surface of the sensing substrate 34).  

Regarding Claim 19, The combination of Hashida, Kim, and Du teaches further comprising: 
forming an insulating layer on the second conductive pattern layer away from a base (Hashida: Figure 1; [0026-0027]; a sensing substrate 34 disposed between the drive and sense electrodes which is away from cover substrate 32 (base)),
the forming the first conductive pattern layer above the second conductive pattern layer comprises: forming the first conductive pattern layer on the insulating layer away from the base (Hashida: Figure 1; [0026-0027]; the sensing substrate 34 comprises of the drive and sense electrodes 40 and 50 on opposite side. Thus the drive electrodes are away from the cover substrate 32).


Regarding Claim 15, Hashida disclose a method of manufacturing a touch substrate (Abstract; a touch panel), comprising:
forming a second conductive pattern layer (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below), and 
forming a first conductive pattern layer above the second conductive pattern layer (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern that are stacked above and insulated from the drive electrodes 40, as seen in Figure 11 and 12),
wherein the first conductive pattern layer comprises a first conductive pattern, the first conductive pattern comprises a plurality of first parallel lines, wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below. As shown the drive electrode 40 comprises a plurality of parallel lines);
wherein the first conductive pattern comprises a first basic pattern and a first incremental pattern (Figures 6-10; [0049-0062]; a plurality of sensing electrodes 50 each having a pattern comprising of a basic pattern and a incremental pattern as shown below), wherein the second conductive pattern layer comprises a second conductive pattern (Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below in Claim 17) and

    PNG
    media_image3.png
    509
    334
    media_image3.png
    Greyscale

 
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer coincides with a pattern of the second conductive pattern layer (Figure 9; [0067-0072]; as seen in Figure 9, the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of driving electrodes 40).
However, Hashida does not explicitly disclose the first conductive pattern layer comprises a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines
wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern.
Kim, US Patent Publication 2015/0227238, discloses a region in which the first and second electrode patterns 21 and 22 intersect with each other, the first and second unit mesh patterns 21a and 22a included in the first and second electrode patterns 21 and 22, respectively, may be formed in the same or similar pattern so as to correspond to each other. That is, the first and second unit mesh patterns 21a and 22a may be formed so as to match each other in a region in which the first and second electrode patterns 21 and 22 are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns 21 and 22 are overlapped with each other within a region in which the first and second electrode patterns 21 and 22 intersect with each other ([0044];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the disclosure of Hashida to further include the teachings of Kim such that the patterns of the drive electrodes and the sensing electrodes are respectively the same so as to correspond to each other, such that the mesh patterns of these electrode match each other in a region in which they overlapped in order to prevent a moire phenomenon in order to provide wherein a first orthographic projection of the first incremental pattern on the second conductive pattern layer overlaps exactly with the second basic pattern of the second conductive pattern. The motivation to combine these analogues arts is so that the first and second unit mesh patterns and are formed so as to match each other in a region in which the first and second electrode patterns and are overlapped with each other in order to decrease the visibility and prevent the moire phenomenon in a portion in which the first and second electrode patterns and are overlapped with each other within a region in which the first and second electrode patterns and intersect with each other (Kim: [0044];).
However, the combination of Hashida and Kim doesn’t explicitly teach a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines.
Du et al., US Patent Publication 2018/0173346 discloses a touch sensor wherein the first conductive layer comprises of a first electrodes 110 and dummy electrodes 150 disposed between adjacent first electrodes 110 (a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern). As seen in Figure 4, the patterns for the dummy electrodes and the first electrodes each comprise of parallel lines (the first dummy pattern comprises a plurality of second parallel lines), but the patterns are distinguished from each other. Looking at Figure 4, the spacing between adjacent parallel lines of the first electrode 110 is less than the spacing between the adjacent parallel lines of the dummy electrodes 150 (a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines) (Figure 4; [0046];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida and Kim to further include the teachings of Du in order to provide a first conductive pattern layer comprising a first conductive pattern and a first dummy pattern electrically insulated from the first conductive pattern, the first dummy pattern comprises a plurality of second parallel lines, and a spacing between any two adjacent ones of the plurality of first parallel lines is less than a spacing between any two adjacent ones of the plurality of second parallel lines. The motivation to combine these analogous arts is because Du teaches that the use of dummy electrodes disposed between adjacent first electrodes allows for an improved optical uniformity (Du: Figure 4; [0046];)

    

Regarding Claim 16, The combination of Hashida and Kim teaches wherein the forming the first conductive pattern layer above the second conductive pattern layer comprises: 
forming the first basic pattern and the first incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the sensing electrode 50 is formed by etching metal thin film formed on the front surface of the sensing substrate 34)

Regarding Claim 17, The combination of Hashida and Kim teaches wherein the second conductive pattern further comprises a second incremental pattern(Hashida:  Figure 3-5; [0032-0047]; a plurality of drive electrodes 40 are considered by the examiner to comprise of a conductive pattern comprising of a basic pattern and a incremental pattern as shown below),

    PNG
    media_image2.png
    281
    631
    media_image2.png
    Greyscale
 and a second orthographic projection of the second incremental pattern on the first conductive pattern layer coincides with a pattern of the first conductive pattern layer (Hashida: Figure 9; [0067-0072]; the orthographic projection of the “incremental pattern” as described above, overlaps and coincides with the pattern of the plurality of sensing electrodes 40).   
wherein the forming the second conductive pattern layer comprises: forming the second basic pattern and the second incremental pattern by one patterning process (Hashida: Figure 1; [0026]; the drive electrode 40 is formed by etching metal thin film such as copper film or silver film formed on the surface of the drive substrate 33).  

  
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, US Patent Publication 2015/0331538, in further view of Kim et al., US Patent Publication 2015/0227238, henceforth known as Kim, in further view of Du et al., US Patent Publication 2018/0173346, henceforth known as Du, and in further view of Kimura, JP2009-301767 A.


Regarding Claim 13, The combination of Hashida, Kim, and Du doesn’t explicitly teach further comprising a light shielding layer and an overcoat layer, wherein the light shielding layer, the overcoat layer and the second conductive pattern layer are sequentially stacked in a direction away from the base.
	Kimura, JP2009-301767 A, discloses a touch panel comprises of a transparent substrate 23 (base) with a light shielding layer 24 disposed on it, an overcoat layer 25 disposed over the light shielding layer 24, and an transparent conductive layer 26 disposed over the overcoat layer 25. As seen in the drawing, these are sequentially stacked in a direction away from the transparent substrate.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida, Kim, and Du to further include the teachings of Kimura such that the cover layer 32 has disposed thereon a light shielding layer 24, then an overcoat layer, and then the sensing electrode 50 in order to provide  further comprising a light shielding layer and an overcoat layer, wherein the light shielding layer, the overcoat layer and the second conductive pattern layer are sequentially stacked in a direction away from the base. The motivation to combine these analogues arts is to provide an touch panel that has improved light transmittance capability, that also prevents generation of bubbles between the conductive layer and substrate, and reduces production time and defects (Kimura: Abstract;).

Regarding Claim 18, The combination of Hashida, Kim, and Du doesn’t explicitly teach further comprising: forming a light shielding layer on a base, and forming an overcoat layer on the light shielding layer away from the base, wherein the forming the second conductive pattern layer comprises: forming the second conductive pattern layer on the overcoat layer away from the base. 
Kimura, JP2009-301767 A, discloses a touch panel comprises of a transparent substrate 23 (base) with a light shielding layer 24 disposed on it, an overcoat layer 25 disposed over the light shielding layer 24, and an transparent conductive layer 26 disposed over the overcoat layer 25. As seen in the drawing, these are sequentially stacked in a direction away from the transparent substrate.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to the combinational disclosure of Hashida, Kim, and Du to further include the teachings of Kimura such that the cover layer 32 has disposed thereon a light shielding layer 24, then an overcoat layer, and then the sensing electrode 50 in order to provide  further comprising a light shielding layer and an overcoat layer, wherein the light shielding layer, the overcoat layer and the second conductive pattern layer are sequentially stacked in a direction away from the base. The motivation to combine these analogues arts is to provide an touch panel that has improved light transmittance capability, that also prevents generation of bubbles between the conductive layer and substrate, and reduces production time and defects (Kimura: Abstract;).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, US Patent Publication 2015/0331538, in further view of Kim et al., US Patent Publication 2015/0227238, henceforth known as Kim, in further view of Du et al., US Patent Publication 2018/0173346, henceforth known as Du, and in further view of Ritter et al., US Patent Publication 2010/0302201, henceforth known as Ritter.



Regarding Claim 20, The combination of Hashida, Kim, and Du doesn’t explicitly teach wherein the spacing between the any two adjacent ones of the plurality of first parallel lines is one-half of the spacing between the any two adjacent ones of the plurality of second parallel lines.  
	However, Ritter et al., US Patent Publication 2010/0302201, teaches wherein a sensor array comprising of rows and columns of mesh patterns, may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida, Kim, and Du to further include the teachings of Ritter such that the spacing between adjacent parallel lines of the drive electrode 40 are one-half the spacing between adjacent parallel lines of the dummy electrode in order to provide wherein the spacing between the any two adjacent ones of the plurality of first parallel lines is one-half of the spacing between the any two adjacent ones of the plurality of second parallel lines. The motivation to combine these analogous arts is because Ritter teaches that mesh patterns can be provided in any number of different configurations, sizes, and shapes according to the particular application at hand (Ritter: [0062];).
	

Regarding Claim 21, Hashida, Kim, and Du doesn’t explicitly teach wherein the second conductive pattern comprises a plurality of third parallel lines (Hashida: Figures 1 and 6-10; [0049-0062]; a plurality of sensing electrodes 50 are shown to comprise of a plurality of parallel lines). 

However, the combination of Hashida, Kim, and Du doesn’t explicitly teach wherein the second conductive pattern layer further comprises a second dummy pattern electrically insulated from the second conductive pattern, the second dummy pattern comprises a plurality of fourth parallel lines, a spacing between any two adjacent ones of the plurality of third parallel lines is less than a spacing between any two adjacent ones of the plurality of fourth parallel lines. 

	Du teaches a plurality of second electrodes extending along a second direction with a plurality of dummy electrodes disposed between adjacent second electrodes (wherein the second conductive pattern layer further comprises a second dummy pattern electrically insulated from the second conductive pattern). As seen in Figure 4, the dummy electrode 150 comprises of a plurality of parallel lines (second dummy pattern comprises a plurality of fourth parallel lines) (Figure 3; [0045]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida, Kim, and Du to further utilize the teachings of Du in order to provide wherein the second conductive pattern layer further comprises a second dummy pattern electrically insulated from the second conductive pattern, the second dummy pattern comprises a plurality of fourth parallel lines. The motivation to combine these analogous arts is because Du teaches the dummy electrodes can decrease the load of the second electrode 120 (Du: [0045]).
	However, the combination of Hashida, Kim, and Du doesn’t explicitly teach a spacing between any two adjacent ones of the plurality of third parallel lines is less than a spacing between any two adjacent ones of the plurality of fourth parallel lines.
However, Ritter et al., US Patent Publication 2010/0302201, teaches wherein a sensor array comprising of rows and columns of mesh patterns, may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Hashida, Kim, and Du to further include the teachings of Ritter such that the spacing between adjacent parallel lines of the sensing electrode 50 are one-half the spacing between adjacent parallel lines of the dummy electrode in order to provide a spacing between any two adjacent ones of the plurality of third parallel lines is less than a spacing between any two adjacent ones of the plurality of fourth parallel lines. The motivation to combine these analogous arts is because Ritter teaches that mesh patterns can be provided in any number of different configurations, sizes, and shapes according to the particular application at hand (Ritter: [0062];).

	

Regarding Claim 22, The combination of Hashida, Kim, and Du teaches wherein the spacing between the any two adjacent ones of the plurality of third parallel lines is one-half of the spacing between the any two adjacent ones of the plurality of fourth parallel lines (Hashida: Figures 1 and 6-10; [0049-0062]; Du: Figure 3; [0045]: Ritter: [0062]; the spacing between adjacent parallel lines of the sensing electrode 50 are one-half the spacing between adjacent parallel lines of the dummy electrode ).


Response to Arguments

Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.

The examiner respectfully disagrees with the applicants remarks that the combination of Hashida, Kim and Du doesn’t explicitly teach the features present in independent claim 1. The examiner acknowledges that the text of Du does not explicitly state which spacing of the first electrodes 110 or the dummy electrodes 150 is larger, but it does explicitly state that the two electrodes are distinguished from each other. Thus, when we review Figure 4, we can see said electrodes being distinguish from each other and can also discern from said drawing that a spacing between adjacent parallel lines of the first electrode 110 is less than the spacing between the adjacent parallel lines of the dummy electrodes 150. While Du does describe in [0021] that the thickness and size of the elements are arbitrarily shown in the drawings, it does not negate the fact that the drawings do in fact depict an arrangement of the first electrodes 110 and dummy electrodes 150 in a manner that meets the current scope of the claim limitation.

Lastly, with regards to applicants remarks that the one skilled in the art would have no reason to combine Du with Hashida and Kim to arrive at the claimed features of Claim 1, the examiner respectfully disagrees. As stated above in the rejection, Du explicitly states, “When the dummy electrodes 150 are respectively disposed between adjacent first electrodes 110 in the first conductive layer and between adjacent second electrodes 120 in the second conductive layer, the optical uniformity of the touch sensor can be improved.” (Du: [0046]). Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art for the reasons as stated above.

Du also states that having the same patterns and density of the electrodes may also be more beneficial to optical uniformity, but it does not require such in order to achieve said benefit.

Therefore, for the reasons as stated above, the examiner maintains the rejection of claim 1. 

The rejection of Claim 15, which recites similar features, is also maintained for the same rationale.

The rejections of Claims 3-13 and 16-22, which are dependent from Claims 1 and 15, are also maintained for the same rationale.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699